Citation Nr: 0834424	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  99-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, L4-5, with spinal stenosis, to include as secondary 
to service-connected post-operative pilonidal cyst.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU), due to service-connected disability.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran's disagreement with rating 
decisions issued in April 1999 and February 2000 led to this 
appeal.

In the April 1999 rating decision, the RO denied service 
connection for degenerative disc disease, L4-5, with spinal 
stenosis, to include as secondary to service-connected post-
operative pilonidal cyst.  In July 1999, the veteran 
testified before a hearing officer at the RO regarding this 
issue.  A copy of the transcript of this hearing has been 
associated with the claims file.

In a February 2000 rating decision, the RO denied entitlement 
to TDIU.

The issues on appeal were remanded by the Board in February 
2001 and January 2002.  In a September 2003 decision, the 
Board denied both claims.  The veteran appealed the September 
2003 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2006 decision, the Court 
vacated the September 2003 Board decision, directing that the 
veteran be issued adequate Veterans Claims Assistance Act of 
2000 (VCAA) notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The Secretary of VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In January 2008, the 
Federal Circuit summarily affirmed the Court decision.  The 
Court issued the mandate in this case in March 2008.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Pursuant to an order by the Court of Appeals for Veterans 
Claims, , which, as noted above, was affirmed by the Federal 
Circuit, this appeal must be remanded in order that the 
veteran may be issued VCAA notice consistent with current law 
regarding the claims on appeal, as outlined below.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  It is 
pertinent to note that notice cannot be cobbled together out 
of unrelated decisional and post-decisional documents, such 
as rating decisions and statements of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Therefore, the 
VCAA notice must inform the veteran how a disability rating 
and an effective date is established for the claim for 
service connection and how an effective date is established 
for the claim for TDIU.

At the time of the March 2006 Court decision, VCAA notice 
compliance also required that the veteran be requested to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This was referred to as the "fourth 
element."  The underlying notice regulation, 38 C.F.R. § 
3.159(b)(1), has recently been amended to remove this 
requirement for all claims pending before the Board.  See 73 
Fed. Reg. 23354 (April 30, 2008).  Since the Court referred 
to this requirement in its March 2006 Order, however, the 
AMC/RO should provide the veteran notice of the fourth 
element.

Regarding the claim for service connection for degenerative 
disc disease, L4-5, with spinal stenosis, the veteran has 
asserted that this disability is secondary to service-
connected post-operative pilonidal cyst.  Under 38 C.F.R. § 
3.310 (a), service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury and secondary service connection 
may be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the pendency of this 
appeal, an amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  

Upon remand, the AMC/RO should fully considered the law and 
regulation applicable to claims for secondary service 
connection, including the amendment to 38 C.F.R. § 3.310 
noted above, in adjudicating the claim for service 
connection.  Upon remand, the veteran must be informed of the 
evidence needed to substantiate this secondary service 
connection claim and be provided with a copy of 38 C.F.R. 
§ 3.310 and the amendment to that regulation, effective 
October 10, 2006.  See 38 C.F.R. § 19.9.




Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran a 
notification letter.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate his claims for entitlement 
to service connection for degenerative 
disc disease, L4-5, with spinal 
stenosis, to include as secondary to a 
service-connected pilonidal cyst; and 
entitlement to a TDIU.  Specifically, 
the letter should: (a) inform the 
veteran about the information and 
evidence not of record that is necessary 
to substantiate the claims for the 
benefits sought; (b) inform the veteran 
about the information and evidence that 
VA will seek to provide; (c) inform the 
veteran about the information and 
evidence the veteran is expected to 
provide; and (d) request that the 
veteran provide any evidence in the 
veteran's possession that pertains to 
the claims.  (As noted above, while this 
latter element (d) is no longer required 
under current law, since it was part of 
the Court Order, the AMC/RO should 
include this element in its affirmative 
notification to the claimant prior to 
the readjudication of the claims.)  

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim for service 
connection and the establishment of an 
effective date for TDIU, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's claim for 
secondary service connection for 
degenerative disc disease, L4-5, with 
spinal stenosis, to include as secondary 
to service-connected post-operative 
pilonidal cyst, the veteran should be 
provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  After appropriate VCAA notice has 
been furnished to the veteran and he has 
been provided an opportunity to respond, 
the veteran's claims must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  

If either of the benefits sought on 
appeal remain denied, the veteran and his 
attorney-representative must be provided 
with a supplemental statement of the 
case.  

If the veteran's claim for service 
connection for degenerative disc disease, 
L4-5, with spinal stenosis, to include as 
secondary to service-connected post-
operative pilonidal cyst remains denied, 
the supplemental statement of the case 
needs to include 38 C.F.R. § 3.310(a) and 
the amendment to that regulation, 
effective October 10, 2006.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of these matters by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2007).



